Order entered January 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00608-CR

                                 AN THUY PHAM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-81767-09

                                            ORDER
       The Court REINSTATES the appeal.

       On December 27, 2012, we ordered the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. We ADOPT the trial court’s findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent; (3) appellant is represented by court-

appointed counsel William Schultz, who has not abandoned the appeal; and (4) counsel

represented to the Court that he can file appellant’s brief by February 1, 2013.

       We ORDER appellant to file his brief by FRIDAY, FEBRUARY 1, 2013. Because

appellant has already been granted one extension of time to file his brief and the brief is now

more than thirty days overdue, no further extensions will be granted.
        We DIRECT the clerk to send copies of this order, by electronic transmission, to counsel

for all parties.

                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE